Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Octavio Dacosta #62110 on 10/26/2021.
The application has been amended as follows: 
1. (Currently Amended)  A configuration management method, applied to a control device and comprising:
receiving a Message Queuing Telemetry Transport (MQTT) subscribe packet from a gateway, wherein the MQTT subscribe packet carries flag data and a subscription topic;
recording an identifier of the gateway in a gateway mapping table or recording an identifier of a terminal in an entry corresponding to an identifier of the gateway in a gateway mapping table based on the flag data;
determining that an application message needs to be published to a target logical group when at least one application message that matches a subscription topic of at least one target terminal in the target logical group is detected or when at least one application message that matches historical behavior data of the at least one target terminal is detected;

querying, according to the gateway mapping table and the identifier of the target logical group, the gateway connected to each of the at least one target terminal, to obtain at least one target gateway, wherein the gateway mapping table records identifiers of a plurality of gateways, an identifier of a terminal connected to each of the plurality of gateways, and an identifier of a logical group to which each terminal belongs;
generating a MQTT publish packet based on the application message, wherein the MQTT publish packet comprises the identifier of the target logical group and the application message; and
sending the MQTT publish packet to the at least one target gateway, wherein the MQTT publish packet is used to indicate a target gateway that receives the MQTT publish packet to send a corresponding application message to each target terminal that is connected to the target gateway and that belongs to the target logical group.

2. (Previously Presented)  The configuration management method of claim 1, further comprising:
parsing the MQTT subscribe packet to obtain the flag data;
determining that the subscription topic is subscribed to by the gateway, and recording the identifier of the gateway in the gateway mapping table when the flag data comprises a subscription flag and the identifier of the gateway; or
determining that the subscription topic is subscribed to by the terminal, determining that the terminal is connected to the gateway, and recording the identifier of the terminal 

3. (Previously Presented)  The configuration management method of claim 2, wherein before querying, according to the gateway mapping table and the identifier of the target logical group, the gateway connected to each of the at least one target terminal, the configuration management method further comprises:
grouping a plurality of terminals connected to the plurality of gateways based on subscription topics of the plurality of terminals, or randomly grouping the plurality of terminals, or grouping the plurality of terminals based on the plurality of gateways, to obtain a plurality of logical groups; 
setting an identifier for each logical group; and 
recording the identifier of each logical group in an entry corresponding to the identifier of each terminal in the logical group in the gateway mapping table.

4. (Cancelled)  

5. (Currently Amended)  The configuration management method according to of claim [[4]]1, wherein generating a Message Queuing Telemetry Transport MQTT publish packet based on the application message comprises:
generating a variable header in an MQTT format based on the identifier of the target logical group;

encapsulating the variable header and the payload into the MQTT publish packet.

6. (Currently Amended)  A configuration management method, applied to a gateway and comprising:
receiving a subscription request of a terminal comprising an identifier of the terminal and a subscription topic of the terminal;
recording the identifier of the terminal and the subscription topic of the terminal in an entry of a grouping mapping table based on the subscription request;
receiving a grouping message from a control device, wherein the grouping message comprises the identifier of the terminal and an identifier of a logical group to which the terminal belongs; and
recording the identifier of the logical group to which the terminal belongs in an entry corresponding to the identifier of the terminal in the grouping mapping table based on the grouping message;
receiving a first Message Queuing Telemetry Transport (MQTT) publish packet from a control device;
parsing the first MQTT publish packet to obtain an identifier of a target logical group and at least one application message;
obtaining historical behavior data of each target terminal; 
recording the historical behavior data of the each target terminal in the entry corresponding to the identifier of the each target terminal in the grouping mapping table;
the historical behavior data of the each target terminal of the at least one target terminal, wherein the grouping mapping table records an identifier of each terminal that is connected to the gateway, an identifier of a logical group to which each terminal belongs, and a subscription topic or historical behavior data of each terminal; 
determining, from the at least one application message, a target application message that matches the historical behavior data or the subscription topic; 
generating a second MQTT publish packet based on the target application message; and 
sending, to the target terminal, the second MQTT publish packet that carries the target application message.

7. (Previously Presented)  The configuration management method of claim 6, further comprising

8. (Cancelled)  


generating a variable header in an MQTT format based on the identifier of the terminal and an identifier of the gateway;
generating a payload in the MQTT format based on the subscription topic of the terminal;
generating a fixed header in the MQTT format based on a forwarding flag; and
encapsulating the variable header, the payload, and the fixed header into an MQTT subscribe packet, and sending the MQTT subscribe packet to the control device.

10. (Previously Presented)  The configuration management method according to of claim 6, wherein the method further comprises comprising:
generating a variable header in an MQTT format based on the identifier of the gateway;
generating a payload in the MQTT format based on a subscription topic of the gateway;
generating a fixed header in the MQTT format based on a subscription flag; and
encapsulating the variable header, the payload, and the fixed header into the MQTT subscribe packet, and sending the MQTT subscribe packet to the control device.

11. (Currently Amended)  A configuration management apparatus, applied to a control device and comprising: 

a processor coupled to the memory and configured to execute the computer instructions that cause the configuration management apparatus to:
receive a Message Queuing Telemetry Transport (MQTT) subscribe packet from a gateway, wherein the MQTT subscribe packet carries flag data and a subscription topic;
record an identifier of the gateway in a gateway mapping table or record an identifier of a terminal in an entry corresponding to the identifier of the gateway in the gateway mapping table based on the flag data;
determine that an application message needs to be published to a target logical group when the application message that matches the subscription topic of the at least one target terminal in the target logical group is detected or when the application message that matches historical behavior data of the at least one target terminal is detected;
obtain an identifier of the target logical group
query, according to a gateway mapping table and the identifier of the target logical group, the gateway connected to each of the at least one target terminal, to obtain at least one target gateway, wherein the gateway mapping table records identifiers of a plurality of gateways, an identifier of the terminal connected to each of the plurality of gateways, and an identifier of a logical group to which each terminal belongs;

send the MQTT publish packet to the at least one target gateway, wherein the MQTT publish packet is used to instruct a target gateway that receives the MQTT publish packet to send a corresponding application message to each target terminal that is connected to the target gateway and that belongs to the target logical group.

12. (Previously Presented)  The configuration management apparatus of claim 11, wherein the computer instructions further cause the configuration management apparatus to:
parse the MQTT subscribe packet to obtain the flag data;
determine that the subscription topic is subscribed to by the gateway; and record the identifier of the gateway in the gateway mapping table when the flag data comprises the subscription flag and the identifier of the gateway;
determine that the subscription topic is subscribed to by the terminal, and determine that the terminal is connected to the gateway, and record the identifier of the terminal in an entry corresponding to the identifier of the gateway in the gateway mapping table when the flag data comprises the forwarding flag, the identifier of the terminal, and the identifier of the gateway.


group a plurality of terminals connected to the plurality of gateways based on subscription topics of the plurality of terminals, or randomly group the plurality of terminals, or group the plurality of terminals based on the plurality of gateways, to obtain a plurality of logical groups; 
set an identifier for each logical group; 
record the identifier of each logical group in an entry corresponding to the identifier of each terminal in the logical group in the gateway mapping table.

14. (Cancelled) 

15. (Currently Amended)  The configuration management apparatus of claim [[14]]11, wherein the computer instructions further cause the configuration management apparatus to: 
generate a variable header in an MQTT format based on the identifier of the target logical group; 
generate a payload in the MQTT format based on the application message; and 
encapsulate the variable header and the payload into the MQTT publish packet.

16. (Currently Amended)  A configuration management apparatus, applied to a gateway and comprising: 

a processor coupled to the memory and configured to execute the computer instructions that cause the configuration management apparatus to:
receive a subscription request of a terminal comprising an identifier of the terminal and a subscription topic of the terminal;
record the identifier of the terminal and the subscription topic of the terminal in an entry of a grouping mapping table based on the subscription request;
receive a grouping message from control device, wherein the grouping message comprises the identifier of the terminal and an identifier of a logical group to which the terminal belongs; and
record the identifier of the logical group to which the terminal belongs in an entry corresponding to the identifier of the terminal in the grouping mapping table based on the grouping message;
receive a first Message Queuing Telemetry Transport (MQTT) publish packet from a control device;
parse the first MQTT publish packet to obtain an identifier of a target logical group and at least one application message;
obtain historical behavior data of each target terminal; 
record the historical behavior data of the each target terminal in the entry corresponding to the identifier of the each target terminal in the grouping mapping table;
determine, based on a grouping mapping table and the identifier of the target logical group, at least one target terminal that is connected to the gateway the each 
determine, from the at least one application message, a target application message that matches the historical behavior data or the subscription topic of the each 
generate a second MQTT publish packet based on the target application message; and
send, to the target terminal, the second MQTT publish packet that carries the target application message.

17. (Previously Presented)  The configuration management apparatus of claim 16, wherein the computer instructions further cause the configuration management apparatus to:
receive a subscription request of the terminal;
parse the subscription request to obtain an identifier of the terminal and the subscription topic of the terminal;
determine that the terminal is connected to the gateway;
record the identifier of the terminal and the subscription topic of the terminal in an entry of the grouping mapping table;

record the identifier of the logical group to which the terminal belongs in an entry corresponding to the identifier of the terminal in the grouping mapping table.

18. (Cancelled)  

19. (Previously Presented)  The configuration management apparatus of claim 17, wherein the computer instructions further cause the configuration management apparatus to: 
generate a variable header in an MQTT format based on the identifier of the terminal and an identifier of the gateway; generate a payload in the MQTT format based on the subscription topic of the terminal; and generate a fixed header in the MQTT format based on a forwarding flag;
encapsulate the variable header, the payload, and the fixed header into an MQTT subscribe packet; and
send the MQTT subscribe packet to the control device.

20. (Previously Presented)  The configuration management apparatus of claim 16, wherein the computer instructions further cause the configuration management apparatus to: 

encapsulate the variable header, the payload, and the fixed header into the MQTT subscribe packet; and
send the MQTT subscribe packet to the control device, wherein the MQTT subscribe packet is used to instruct the control device to determine that the subscription topic is subscribed to by the gateway, and record the identifier of the gateway in the grouping mapping table of the control device.

Please cancel claims 4, 8, 14, 18.

2. The application has been amended as follows:
Abstract: The present disclosure disclose a configuration management method and apparatus, and a device. A control device determines that an application message needs to be published to a target logical group. The control device obtains an identifier of the target logical group and queries, according to a gateway mapping table and the identifier of the target logical group, a gateway connected to each of the at least one target terminal, to obtain at least one target gateway. The control device generates based on the application message, a MQTT publish packet and sends the MQTT publish packet to the at least one target gateway, where the MQTT publish packet is used to instruct a target gateway that receives the MQTT publish packet to send a corresponding application message to each target terminal that is connected to the target gateway and that belongs to the target logical group. [[disclosure]]
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, 11 -13, 15 are allowable over the prior art of record: the closest prior art of record (Gallant et al. U.S. patent 9047589) does not teach or suggest in detail " recording an identifier of the gateway in a gateway mapping table or recording an identifier of a terminal in an entry corresponding to an identifier of the gateway in a gateway mapping table based on the flag data; determining that an application message needs to be published to a target logical group when at least one application message that matches a subscription topic of at least one target terminal in the target logical group is detected or when at least one application message that matches historical behavior data of the at least one target terminal is detected; obtaining an identifier of the target logical group, querying, according to the gateway mapping table and the identifier of the target logical group, the gateway connected to each of the at least one target terminal, to obtain at least one target gateway, wherein the gateway mapping table records identifiers of a plurality of gateways, an identifier of a terminal connected to each of the plurality of gateways, and an identifier of a logical group to which each terminal belongs; generating a MQTT publish packet based on the application message, wherein the MQTT publish packet comprises the identifier of the target logical group and the application message; and sending the MQTT publish packet to the at least one target gateway, wherein the MQTT publish packet is used to indicate a target gateway that receives the MQTT publish packet to send a corresponding application message to each target terminal that is connected to the target gateway and that belongs to the 
Gallant teaches the publication method involves receiving subscription request from first client, transmitting subscription request from first relays to central relays, receiving publication request from second client, and transmitting publication message from another first relays to all central relays. The publication message is transmitted from central relays to first relays. The publication message is transmitted from first relays to first client.. Whereas, stated above, Applicant's claimed invention states "recording an identifier of the gateway in a gateway mapping table or recording an identifier of a terminal in an entry corresponding to an identifier of the gateway in a gateway mapping table based on the flag data; determining that an application message needs to be published to a target logical group when at least one application message that matches a subscription topic of at least one target terminal in the target logical group is detected or when at least one application message that matches historical behavior data of the at least one target terminal is detected; obtaining an identifier of the target logical group, querying, according to the gateway mapping table and the identifier of the target logical group, the gateway connected to each of the at least one target terminal, to obtain at least one target gateway, wherein the gateway mapping table records identifiers of a plurality of gateways, an identifier of a terminal connected to each of the plurality of gateways, and an identifier of a logical group to which each terminal belongs; generating a MQTT publish packet based on the application message, wherein the MQTT publish packet comprises the identifier of the target logical group and the application message; and sending the MQTT publish packet to the at least one 
Claims 6-7, 9-10, 16-17, 19-20 are allowable over the prior art of record: the closest prior art of record (Gallant et al. U.S. patent 9047589) does not teach or suggest in detail " recording the identifier of the terminal and the subscription topic of the terminal in an entry of a grouping mapping table based on the subscription request; receiving a grouping message from a control device, wherein the grouping message comprises the identifier of the terminal and an identifier of a logical group to which the terminal belongs; and recording the identifier of the logical group to which the terminal belongs in an entry corresponding to the identifier of the terminal in the grouping mapping table based on the grouping message; receiving a first Message Queuing Telemetry Transport (MQTT) publish packet from a control device; parsing the first MQTT publish packet to obtain an identifier of a target logical group and at least one application message; obtaining historical behavior data of each target terminal;  recording the historical behavior data of the each target terminal in the entry corresponding to the identifier of the each target terminal in the grouping mapping table; determining, based on a grouping mapping table and the identifier of the target logical group, at least one target terminal that is connected to the gateway and that belongs to the target logical group, and a subscription topic or the historical behavior data of the 
Gallant teaches the publication method involves receiving subscription request from first client, transmitting subscription request from first relays to central relays, receiving publication request from second client, and transmitting publication message from another first relays to all central relays. The publication message is transmitted from central relays to first relays. The publication message is transmitted from first relays to first client.. Whereas, stated above, Applicant's claimed invention states "recording the identifier of the terminal and the subscription topic of the terminal in an entry of a grouping mapping table based on the subscription request; receiving a grouping message from a control device, wherein the grouping message comprises the identifier of the terminal and an identifier of a logical group to which the terminal belongs; and recording the identifier of the logical group to which the terminal belongs in an entry corresponding to the identifier of the terminal in the grouping mapping table based on the grouping message; receiving a first Message Queuing Telemetry Transport (MQTT) publish packet from a control device; parsing the first MQTT publish .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444